Citation Nr: 1227195	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 1996, for the award of service connection for depressive disorder with anxiety.

2.  Entitlement to an effective date earlier than May 20, 1996, for the award of service connection for neuralgia paresthetica of the bilateral thighs.

3.  Entitlement to service connection for hair loss, to include as being due to undiagnosed illness.

4.  Entitlement to service connection for memory loss, to include as being due to undiagnosed illness.

5.  Entitlement to service connection for a right shoulder disability, to include as being due to undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disability, to include as being due to undiagnosed illness.

7.  Entitlement to service connection for a low back disability, to include as being due to undiagnosed illness.

8.  Entitlement to service connection for a right knee disability, to include as being due to undiagnosed illness.

9.  Entitlement to service connection for a left knee disability, to include as being due to undiagnosed illness.

10.  Entitlement to service connection for headaches, to include as being due to undiagnosed illness.

11.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder with anxiety.

12.  Entitlement to an initial compensable evaluation for neuralgia paresthetica of the bilateral thighs.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1963, and from November 1990 to July 1991 as a member of the Army National Guard (including service in Southwest Asia in support of Operation Desert Shield/Storm from January to June 1991).  Periods of active duty for training (ACDUTRA) that have been verified are:  May 6-21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; August 17-September 3, 1983; September 14-28, 1983; September 29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; April 19-21, 1985; July 25-August 10, 1985; August 23-September 6, 1986; April 30-May 16, 1987; September 7-30, 1987; April 3-7, 1995; April 10-14, 1995; April 17-21, 1995; August 11, 1995; August 16-18, 1995; August 21-24, 1995; August 25-September 1, 1995; September 11-13, 1995; September 18-21, 1995; and September 22-24, 1995.  The Veteran was also a federal civil service technician with the National Guard prior to his 1996 disability retirement.

This appeal comes before the Board of Veterans' Appeals (Board) from September 1997 and July 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which collectively denied entitlement to the benefits currently sought on appeal.

In an August 2000 decision, the Board denied entitlement to service connection for multiple disabilities (the Veteran has been subsequently granted service connection for depressive disability with anxiety and neuralgia paresthetica of the bilateral thighs).  The Veteran appealed the August 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2001 Order, the Court granted a March 2001 opposed Motion for Remand filed by VA's Secretary in light of the passage of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court vacated the August 2000 Board decision and remanded the case for readjudication consistent with the VCAA.  The Board thereafter remanded the case in September 2001 and September 2004 for additional development and adjudicative action.

In the Board's September 2004 remand, it noted that while the Veteran appeared to have requested a hearing in his claim, he was not clear as to whether he desired a hearing before RO personnel, or before a traveling Veterans Law Judge.  The remand requested that the RO contact him to clarify which type of hearing he desired, and to then schedule him for that hearing.

The record reflects that the RO thereafter in September 2004 requested that he clarify which of the two types of hearings described above he desired; the September 2004 communication was copied to his attorney.  Neither the Veteran nor his attorney thereafter responded, and his attorney has in several communications requested that VA proceed with the adjudication of the instant appeal.  More recently, the Veteran's present attorney has also not asserted that any hearing before the Board is desired.  In light of the above, the Board concludes that the Veteran no longer desires a hearing in connection with this appeal.

In April 2006, the Board rendered a decision on some of the claims and remanded others for additional development and adjudicative action.  The Veteran appealed the Board's decision to the Court.  In February 2008, the Court vacated the Board's decision with respect to the issues involving service connection for a low back disorder, bilateral knee disorder, and headaches.  The case was remanded pursuant to a Joint Motion between the Veteran and the Secretary of VA.  

In July 2009, the Board, in compliance with the Court's order, remanded the claims for additional development and adjudicative action.  At that time, it noted that the issues remanded in the April 2006 Board decision were not ready for adjudication, as those issues had not been recertified to the Board.  

While the case was in remand status, the RO granted service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs and assigned 30 percent and noncompensable evaluations, respectively, effective May 20, 1996.  The Veteran perfected appeals involving the evaluations and effective dates assigned, which issues are now part of the current appeal.

The case has been returned to the Board for further appellate review. 

In the past, VA had characterized the issues involving the shoulders and knees as one disability (bilateral shoulder disorders and bilateral knee disorders).  The Board finds that it is more appropriate to have the right and left shoulders and right and left knees as being separate issues, since they involve different body parts.

The issues of entitlement to service connection for (1) hair loss, to include as being due to undiagnosed illness; (2) memory loss; (3) a right shoulder disability; (4) a left shoulder disability; (5) a low back disability; (6) a right knee disability; (7) a left knee disability; and (8) headaches and increased ratings for (9) depressive disorder with anxiety and (10) neuralgia paresthetica of the bilateral thighs are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In February 1995, the Veteran submitted an informal claim for service connection for psychiatric symptoms and numbness and pain in his thighs.

2.  In March 1995, VA sent the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, and requested that he complete the application in its entirety and sign it.

3.  On May 20, 1996, VA received a completed VA Form 21-526, which was more than one year after VA sent the Veteran a formal application.

4.  Prior to May 20, 1996, there was no formal application for compensation benefits submitted for psychiatric symptoms and numbness and pain in the bilateral thighs.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 20, 1996, for the award of service connection for depressive disorder with anxiety have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

2.  The criteria for an effective date earlier than May 20, 1996, for the award of service connection for neuralgia paresthetica of the bilateral thighs have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

For background purposes, on February 16, 1995, VA received a VA Form 21-4138, Statement in Support of Claim, from the Veteran, wherein he indicated that he was seeking service connection for psychiatric symptoms and pain and numbness in his thighs.  See VA Form 21-4138.  

On March 3, 1995, VA sent the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, and asked him to complete the application in its entirety and return for processing.  See March 1995 letter.

On May 20, 1996, VA received a completed VA Form 21-526, although the Veteran did enter a date when he signed the application.  See VA Form 21-526.  

In a November 2009 rating decision, the RO granted service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs and assigned each an effective date of May 20, 1996.  The Veteran appealed the effective date assigned.

The Veteran has not provided any basis for why entitlement to an earlier effective date is warranted for these service-connected disabilities.  See January 2010 notice of disagreement, September 2010 VA Form 9, and October 2011 and March 2012 letters from Veteran's representative.  

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  

Under 38 C.F.R. § 3.155(a), the veteran, a representative of the veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Also under 38 C.F.R. § 3.155(a), it provides, in part:

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than May 20, 1996, for the award of service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs.  The reasons follow.

The facts in this case fall squarely into the provisions of 38 C.F.R. § 3.155(a).  The Veteran submitted an informal claim for service connection for psychiatric symptoms and numbness and pain in his thighs in February 1995.  See VA Form 21-4138.  Within one month of receipt of the informal claim (15 days to be exact), the RO sent the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, and requested that he complete the form in its entirety, sign and date it, and return to VA for processing.  See March 1995 letter.  The Veteran did not submit the formal application until more than one year after VA sent the Veteran the application.  Thus, the Veteran is not entitled to an effective date of February 16, 1995.  See 38 C.F.R. § 3.155(a).  Here, the date of receipt of claim is May 20, 1996, which is the current effective date assigned.  

The Board finds no basis to award an effective date earlier than May 20, 1996, for the service-connected depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs.  VA followed proper procedure and informed the Veteran that he should complete the formal application.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (both stating that a formal claim must be submitted in order for benefits to be paid).  The Veteran did not submit the formal application until May 20, 1996, which is more than one year after VA sent the formal application and is the earliest date that benefits can be paid in this case.  See id.

The Board is aware that the Veteran has reported receiving treatment from VA for psychiatric symptoms in 1993 or 1994, when he was started on Zoloft.  See March 1997 VA Social Work Survey on page 4; March 1997 VA psychiatric evaluation report on page 2; March 1998 VA examination report on page 2.  The Board is remanding the claim for increase for the psychiatric disorder to obtain these treatment records.  However, the Board finds that these records need not be obtained in connection with the claim for an earlier effective date.  Specifically, these treatment records would not provide a basis to award an earlier effective date, as they would not be deemed to be a claim for VA compensation benefits.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) ("a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.").

Along this line of thinking, the Board notes that it is remanding the claims for higher evaluations for the service-connected depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs for additional development and adjudicative action.  The reason it can decide the issues involving entitlement to an earlier effective date on the merits is because there are no outstanding records that could establish an earlier effective date for these disabilities.  The Board has already explained in the above paragraph why any treatment provided before the current effective date would not establish a basis for an earlier effective date.  The only reason the Board is remanding the claim for an increased rating for neuralgia paresthetica of the bilateral thighs is because the Veteran has claimed a worsening of the disability.  Thus, the basis for the remand of that claim does not involve obtaining any evidence that could establish an earlier effective date for these disabilities.  

Applying the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the Board finds that the earliest effective date for the award of service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs is May 20, 1996, as that is the date the Veteran submitted a formal claim for service connection for these disabilities.  The Board notes that when the Veteran completed the application, he indicated he had not filed a claim for compensation benefits previously.  See VA Form 21-526 at item # 9B.  Thus, there is no basis to find that an earlier claim had been filed in connection with these two claims.

Accordingly, for the reasons stated above, the Board finds that entitlement to an effective date earlier than May 20, 1996, for the award of service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claims for earlier effective dates.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claims for an earlier effective date stem from the rating decision that awarded the benefit sought (entitlement to service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs).  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date assigned, the RO issued a statement of the case addressing the earlier-effective-date claims, which provided the Veteran with the provisions of the effective date regulation.  

VA has not obtained any records in connection with the current claims.  (VA had obtained VA treatment records and provided the Veteran with VA examinations in connection with the claims for entitlement to service connection for psychiatric symptoms and numbness and pain in the thighs.)  The determinations in this case are based upon evidence already in the claims file.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


ORDER

Entitlement to an effective date earlier than May 20, 1996, for the award of service connection for depressive disorder with anxiety is denied.

Entitlement to an effective date earlier than May 20, 1996, for the award of service connection for neuralgia paresthetica of the bilateral thighs is denied.


REMAND

The Board finds that additional development is warranted, which is discussed below.

I.  Musculoskeletal symptoms and headaches

As to the claims for service connection involving musculoskeletal symptoms and headaches, the Board finds there are multiple outstanding records that have not been obtained and would be relevant to these issues.  For example, in the 1990s, the Veteran was seeing Dr. Orry J. Marciano, as Dr. Marciano made several referrals for the Veteran to see other physicians, and Drs. Beemer, Kafka, and Medved all either wrote to Dr. Marciano in relation to their evaluation of the Veteran or cc'ed him on all treatment records pertaining to the Veteran.  This occurs on medical records from 1992 through at least 1996.  The Board finds that Dr. Marciano's treatment records would be potentially relevant for all the disabilities for which the Veteran is seeking service connection and even the claims for increase.  

In a May 1992 private medical record, Dr. Beemer noted that the Veteran reported having a "lateral cartilage removed from his left knee by Dr. Kunze" about seven or eight years ago.  Additionally, in the November 1990 Report of Medical History completed by the Veteran, he reported having cartilage removed from his right knee in 1976 by Dr. "Kunz" at Rochester General Hospital.  See item #s 18 and 25.  (The Board notes that in an October 1990 Report of Medical History, the Veteran reported the arthroscopic surgery to the right knee occurred in 1981.  See item # 18.)  The records from Dr. Kunze are relevant to the issues involving service connection for the right and left knees.

In a March 1997 VA psychiatric evaluation report, the examiner wrote that the Veteran "continued to have medical problems, i.e., numbness and tingling in his thighs and was diagnosed with fibromyalgia and was treated by a private MD."  See report on page 2.  The symptoms for fibromyalgia include musculoskeletal symptoms and headaches.  Thus, the Board finds that the treatment records for whoever treated the Veteran for and diagnosed him with fibromyalgia would be potentially relevant to the issues on appeal.

As noted below, at a March 1998 VA examination, the Veteran reported he had a private doctor, "Dr. Grizante."  The Board will seek his records as well for the same reason-they likely contain relevant facts in connection with the issues for service connection and possibly for the increased ratings.

The most recent records VA has from Dr. Howard Beemer are from December 1996.  In an April 2000 VA treatment record, the examiner wrote, "He has a private Orthopedist, Dr. Be[e]mer."  See April 4, 2000, VA treatment record.  It is unclear if the Veteran continued to see Dr. Beemer for his knee complaints or any other orthopedic symptoms after December 1996, but the wording in the April 2000 VA treatment record (and other VA treatment records) would indicate that the Veteran was still seeing Dr. Beemer.  Thus the Board will request the Veteran give VA permission to ask for any treatment records from Dr. Beemer from 1996 to the present.

An October 2006 VA treatment record shows that the Veteran had a left rotator cuff tear in July 2005 and surgery in January 2006 and that he would be "seeing ortho[pedist] soon to go back in arthroscopically."  See October 19, 2006, VA treatment record.  A May 2008 VA treatment record shows a report by the examiner that the Veteran had been offered an MRI of the right shoulder but "would like to do this through his private orthopedist locally."  See May 5, 2008, VA treatment record.  These treatment records would indicate that the Veteran was seeing an orthopedist involving areas for which he is currently seeking service connection.  Any records from this orthopedist are potentially relevant to the issues on appeal.

A September 2008 treatment record indicates that the Veteran had gone to physical therapy for a torn tendon in the right upper arm.  After noting this, the examiner wrote, "Saw ortho, Dr. Capicata's NP Tom Frosini."  See September 22, 2008, VA treatment record.  These records are potentially relevant to the issues on appeal, at least pertaining to the right shoulder.

An April 2009 VA treatment record shows the Veteran was seeing Dr. Nemani for relief of back pain, which "seem[ed] to be helping."  See April 30, 2009, VA treatment record.  There are multiple VA treatment records noting treatment for the low back from Dr. Nemani.  Dr. Nemani's records are potentially relevant to the issue involving service connection for the low back.  

An August 2009 VA examination report shows that the examiner wrote that the Veteran had retired in 2004 or 2005 because "Vet[eran] fell off a chair at work and reinjured back and shoulder."  See VA examination report on page 5.  These records may be part of the records described in the October 2006 VA treatment record, where the Veteran reported a left rotator cuff tear and subsequent surgery.  Nevertheless, if there is treatment for this injury, the records are potentially relevant to the issue involving the low back and shoulder(s) and an attempt to obtain them should be made.  

On this note, the Veteran has been unclear as to whether his left shoulder or right shoulder was involved in this accident.  In an October 2011 VA Form 21-4138, the Veteran wrote, "I had a fall at work doing additional damage to my right shoulder[,] and I had to retire not long after."  See statement (emphasis added).  However, in an addendum to this document, he wrote, "I tried to hold my job as long as I could, but when I had a fall at work and re-injured my left shoulder on top of everything else, it became too painful."  See addendum attached to October 2011 statement (emphasis added).  Regardless, the Veteran should inform VA of who treated him for the fall he sustained while on the job.

A September 2010 VA treatment record shows that the Veteran reported "'a piece of his disc broke off' by MRI after stepping off a deck last summer (2009).  States [private physician] wants him to see a neurosurgeon but p[atien]t can't recall why he didn't proceed."  See September 14, 2010, VA treatment record.  It would seem that the Veteran was treated by a private physician for this injury and that he underwent an MRI, which records are potentially relevant to the issue involving the low back.

In an October 2011 statement, the Veteran wrote that Dr. Sara Zaka is his primary physician for the past four years.  See statement.  In reviewing the evidence of record, it does not appear that VA has any of her treatment records pertaining to the Veteran.  An attempt to obtain these records should be made.  

The Board understands that the same physician may have treated the Veteran for the above-described incidents/complaints.

In July 2009, the Board remanded the claim for service connection for a low back disability because the Veteran and the Secretary had determined that the examination and medical opinion requested in the September 2004 remand had not been completed, citing to Stegall v. West, 11 Vet. App. 268 (1998).  See Joint Motion for a Partial Remand on page 2.  An examination was conducted in August 2009.  The VA examiner, in providing a medical opinion, wrote that the Veteran's back disability was "partially caused by degeneration over time."  He added that, "The [Veteran]'s time in the military could be contributory to this."  This answer is speculative and thus inadequate.  The Board finds that a new examination with a medical opinion is warranted in connection with the claim for service connection for a low back disability.


II.  Depressive disorder with anxiety and memory loss

As to the claim for increase for depressive disorder with anxiety, the Board finds there are records that need to be obtained.  At the time of the March 1998 VA examination, the Veteran reported that his private doctor, Dr. Grizante, was now prescribing Zoloft.  See VA examination report on page 2.  It is possible that Dr. Grizante has relevant records pertaining to the Veteran's psychiatric disorder since he prescribed medication for such symptoms.  Thus, an attempt to obtain Dr. Grizante's records should be made.

There is a September 10, 2009, VA psychiatric examination report in Volume 4 of the claims file; however, it is clear that such examination report was for another veteran and not this Veteran, even though the first page of the examination report shows the Veteran's name, address, and date of birth.  See page 1.  The reason why such conclusion is clear is that the facts reported in this examination report do not resemble the facts involving the Veteran.  For example, the report in the claims file shows that in 2009, the veteran being examined was 31 years old, served from May 2000 to September 2008, served in Afghanistan and Iraq, had nine siblings, his parents were still married and he was married with four kids.  See September 2009 VA examination report.  In 2009, the Veteran in this case was in his 60s, he had stopped any active duty in 1995, he served in the Persian Gulf in 1990/1991, he has three siblings, his parents divorced when he was young, and he is married with three kids.  See March 1997 VA Social Work Survey; March 2008 VA Social Survey; and April 2008 VA psychiatric evaluation report.

The Board checked Virtual VA to see if there was a September 2009 VA examination report that had been downloaded, and there was no report in the Virtual file.  It appears the Veteran was either examined in August 2009 or September 2009, which examination report is not in the claims file or on Virtual VA.  The basis for the finding that he was possibly examined in August 2009 is there is a printout, which shows an examination was requested on August 14, 2009, and that it was "Completed."  See printout in Volume 4, dated October 5, 2009.  The basis for the Board thinking the Veteran was examined in September 2009 is that VA sought an addended opinion in October 2009, and the VA examiner wrote, "This is an addenda to the 9/10/09 Compensation and Pension Evaluation."  See October 2009 addendum.  Thus, assuming the examiner is correct with the date of the examination, then the Veteran was examined in September 2009.  These are the bases for why the Board finds that the Veteran was examined in either August 2009 or September 2009 and that such examination report is missing, which report is relevant to the issue for a higher rating for the service-connected psychiatric disorder.  An attempt to obtain this examination report must be made.

On this note, the Board also finds that this report is also relevant in connection with the claim for service connection for memory loss.  One of the purposes of the October 2009 addendum was for the examiner to address whether the Veteran had memory loss.  The October 2009 addendum addressed the examiner's finding of whether the Veteran had memory loss, and he found that the Veteran had no memory loss.  However, it is unclear whether the examiner had the Veteran's September 2009 VA examination report or the report that is in the claims file, which is a report involving a veteran that is not the Veteran in this case.  In that examination report (the one not involving this Veteran), the examiner reported the examinee's memory was normal.  See page 11 under "Memory."  In order for the Board to be sure that is what the examiner found when he interviewed the Veteran in this case, it must wait to see what the August or September 2009 examination report says before it can decide this issue.  

III.  Neuralgia paresthetica of the bilateral thighs

In an October 2011 VA Form 21-4138, the Veteran wrote that the service-connected neuralgia paresthetica of the bilateral thighs had worsened since the May 2011 VA examination, stating that "Pain has increased and mobility has decreased."  See id. on page 2.  Thus, a new examination will be ordered.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).


IV.  Hair loss

Because the Board is remanding for multiple additional records, it will hold off on deciding this issue on the merits should any of the additional records shed light on this issue.

V.  Additional records

The most recent VA treatment records in the claims file, to include the Virtual VA file, are from May 2011.  Thus, records since that time should be associated with the claims file.

Lastly, the Veteran will be asked to state whether he is alleging that the service-connected depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs either alone or together prevent him from obtaining and maintaining gainful employment, as his statements in the claims file are unclear whether he believes that one or both disabilities prevented him from working.  See, e.g., October 2011 statement ("My service-connected disabilities contributed greatly to my losing the full-time job that I had when I was activated.").

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. Sara Zaka from at least 2007 to the present time.

(ii) Dr. Orry J. Marciano for all disabilities/complaints from 1990 to the present time;

(iii) The private physician who treated the Veteran for numbness and tingling in his thighs and diagnosed fibromyalgia from 1990 to the present time; 

(iv) Dr. Kunze for all disabilities from 1975 to the present time;

(v) Dr. Grizante for all disabilities from 1990 to the present time; 

(vi) Dr. Howard Beemer for all disabilities from December 1996 to the present time;

(vii) The orthopedist who treated the Veteran for the left rotator cuff tear and provided the January 2006 surgery for the left shoulder;

(viii) Dr. Capicata and/or Tom Frosini for a torn tendon of the right upper arm from 2000 to the present time;

(ix) Dr. Nemani for treatment of back pain and any other musculoskeletal pain from 2000 to the present time;

(x) The private physician who treated the Veteran the injury he sustained that work to either the right or left shoulder and low back from 2004 to the present time; and

(xi) The private physician who treated the Veteran for the "piece of his disc [that] broke off" in approximately 2009.  

If there are other relevant records not listed above, the Veteran should provide VA permission to obtain the records.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the August 2009 or September 2009 VA Compensation and Pension psychiatric evaluation report involving the Veteran by Dr. DC.  The current September 10, 2009, VA psychiatric evaluation report in Volume 4 of the claims file and tabbed in pink on the right side is not for this Veteran but a different one.

3.  Associate with the claims folder any additional VA treatment records pertaining to the Veteran since May 2011.

4.  The Veteran is asked to state whether he is alleging that the service-connected depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs either alone or together prevent him from obtaining and maintaining gainful employment.

5.  Following a reasonable time to allow for receipt of additional medical records, schedule the Veteran for a VA spine examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should be informed that the Veteran had active service from April 1960 to April 1963, and from November 1990 to July 1991 as a member of the Army National Guard (including service in Southwest Asia in support of Operation Desert Shield/Storm from January to June 1991).  Periods of active duty for training (ACDUTRA) that have been verified are:  May 6-21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; August 17-September 3, 1983; September 14-28, 1983; September 29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; April 19-21, 1985; July 25-August 10, 1985; August 23-September 6, 1986; April 30-May 16, 1987; September 7-30, 1987; April 3-7, 1995; April 10-14, 1995; April 17-21, 1995; August 11, 1995; August 16-18, 1995; August 21-24, 1995; August 25-September 1, 1995; September 11-13, 1995; September 18-21, 1995; and September 22-24, 1995.  

Following review of the claims file and examination of the Veteran, the examiner is asked to express an opinion as to whether the Veteran's low back disability at least as likely as not (i.e., 50 percent or greater possibility) had its onset during one or more of the Veteran's periods of active service or a period of active duty training (which periods are listed above).  

If the disability is found to have pre-existed a period of service, the examiner must opine as to whether the disability is at least as likely as not (i.e., 50 percent or greater probability) permanently aggravated beyond the natural progress of the disease during a subsequent period of active service.  

The examiner should provide complete rationale for all conclusions reached.

6.  Schedule the Veteran for VA neurological examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished, such as an electromyography.  

The examiner must state whether the Veteran's sensory deficit and motor weakness involving the external cutaneous nerve of the right and left thighs is manifested by mild incomplete paralysis, moderate incomplete paralysis, severe incomplete paralysis or complete paralysis of the affected nerve, and describe all related symptomatology.  

A complete rationale for all opinions must be provided.

7.  After the requested medical opinions have been completed, the medical opinion reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The medical opinion report should be returned to the examiner if it is deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted, to include a new examination(s) should any additional evidence reveal facts that must be considered in connection with the claim by a medical professional.  Then, re-adjudicate the issues listed on the title page (except for the ones involving earlier effective dates).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, which addresses relevant evidence added to the claims folder and Virtual VA since the last supplemental statement of the case issued in September 2011.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


